Case 2:19-mj-04154-MAH Document5 Filed 03/01/19 Page 1 of 1 PagelD: 13

AO 458 (Rev, 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
District of New Jersey [-]
_ ___ United States )
Plaintiff )
v. ) Case No, 19-MJ-4154
— William Green }
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

1 am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

William Green

 

Date: 03/01/2019
Attorney's signature

Robert G. Stahl, 026311989

Printed name and bar number
Law Offices of Robert G. Stahl, LLC
220 Saint Paul Street,
Westfield, New Jersey 07090

Address

Rstahl@stahlesq.com

E-mail address

908) 301-9001

Telephone number

(908) 301-9008

FAX number
